Citation Nr: 1341761	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1988 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for sinusitis with headaches.

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a statement dated September 3, 2013, the Veteran cancelled his hearing request.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has sinusitis that had its onset during his period of active service.  The Veteran was diagnosed with possible early sinusitis in April 1997 while in service.  At a November 2008 VA examination, the Veteran was diagnosed with a deviated septum but the examiner noted that the Veteran did not have sinusitis "at this time."  

At the November 2008 VA examination, it was noted that the Veteran reported having 2 sinus infections requiring medical treatment per year.  The December 2009 notice of disagreement reflects that the Veteran experiences 6-12 chronic sinus episodes per year with headaches/pain that require medical treatment and absence from work.  The Veteran has not submitted any clinical treatment for sinusitis.  


Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to submit treatment records for sinusitis or submit authorization with sufficient information for VA to obtain these records.  Associate with the claims folder any updated treatment records obtained.

2. Schedule the Veteran for a VA examination by an ear nose and throat or internal medicine specialist to determine if the Veteran has sinusitis with headaches or any chronic residuals of sinusitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

3. Thereafter, re-adjudicate the issue of entitlement to service connection for sinusitis with headaches, including as secondary to service-connected deviated septum.  If the decision remains in any way adverse to the Veteran, he should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


